The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mor, WO 2005/087142 A2, in view of Zeibig, US 4,225,981.  Mor discloses a first coupler including an elongated stem 18, a housing 20 with an axial bore for receiving the stem 18 (Figure 3; paragraph bridging pages 2 and 3), sleeves or bearing elements 22 for reducing relative rotational friction (page 3, lines 8-10), a distal fastener 26 (page 3, lines 12-16), and an external threaded coupler on the distal end of housing 20 (Figures 1 and 2; page 3, lines 19-20) capable (MPEP § 2114) of screwing into an additional complementarily threaded endoprosthesis device, whether or not such was the intent.  The bearing elements 22 taking the form of proximal and distal sleeves would have been obvious from page 3, lines 6-7, in order to ensure that friction is sufficiently reduced at both the proximal and the distal ends of the rotational engagement between components 18 and 20.  An external threading on the neck 16 of the first coupler would have been obvious from the drawings of Zeibig in order to facilitate selection of a suitable prosthetic joint bearing material such as ceramic having an advantageous fixation (Zeibig: ibid.: column 1, lines 14-61), with further motivation (to combine) provided by both teachings being directed towards hip joint femoral components.
	Regarding claims 5-6 and 15-16, the Zeibig head 2 has a threaded distal end cavity (Figure 1) capable of engaging a neck endoprosthesis component, and a Morse taper (ubiquitous in the art) would have been obvious from said figure in order to facilitate insertion of the Mor first coupler.  Regarding claims 7-8 and 17-18, a porous mesh metal surface (quite common in the art) would have been obvious from the expressed need to adhere to bone (Mor: page 3, lines 4-5), with soft tissue growth capable of at least indirect attachment via intervening bone, and with the mesh structure capable of supporting suture attachments.  Regarding claims 9-10 and 19-20, a hex screw head feature would have been obvious in order to facilitate installation and replacement of the bearing elements 22 and/or the biasing device 26 of Mor.
Claims 2-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mor in view of Zeibig as applied to claims 1 and 11 above, and further in view of Maale et al., WO 2012/051552 A2.  Mor contemplates “elastomeric bands or rings” (page 3, line 15) but lacks mention of lobe rings.  However, such were known in the art (Maale et al.: Figures 4A and 4B; paragraph 0021: lobe ring 406 with tab or ramp feature 410; groove feature 422 in a housing wall) and would have been an obvious supplement in order to limit the extent of relative rotation and thus prevent excessive stress on ligaments and other tissue, with further motivation (to combine) provided by all references being directed to modular prosthetic joint replacements.


Applicant’s remarks have been considered.  Regarding Mor, the housing or stem member 20 is screwed into the femoral intramedullary cavity (page 3, lines 19-20) because of the external threading and is thus structurally capable of being screwed into an unclaimed internally threaded endoprosthesis device, even though such was not the intended purpose (MPEP § 2114).  The rejection further addresses the first threaded coupler as claimed by showing that such a feature on elongated stem 18 would have been obvious from Zeibig, with the separate femoral head or ball being an additional internally threaded endoprosthesis device.  Likewise, a porous mesh metal surface is structurally capable of attaching to both hard and soft tissue, as explained in the grounds of rejection.  Regarding Akhmedov et al., Figure 1 appears to show external threading on elements 1 and 2, but the examiner is unable to find evidence for this assertion in the translation provided by Applicant and the machine translation obtained by the examiner; therefore, the claim rejections based upon Akhmedov et al. have been withdrawn.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774